Case 6:19-cv-00953-RRS-CBW Document 26 Filed 10/29/20 Page 1 of1PagelD#: 98

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
KENDRA MAZE CIVIL ACTION NO. 19-cv-953
VERSUS JUDGE ROBERT R. SUMMERHAYS
MARK GARBER ET AL MAGISTRATE JUDGE
WHITEHURST
JUDGMENT

For the reasons assigned in the Report and Recommendation of the Magistrate
Judge previously filed herein, and having thoroughly reviewed the record, and
considering the lack of written objections filed, and concurring with the findings of
the Magistrate Judge under the applicable law;

IT IS ORDERED that the Motion to Dismiss [Doc. 13] filed by defendant
Mark Garber is GRANTED, and the claims against defendant Mark Garber in his
official and individual capacity are DISMISSED WITH PREJUDICE for repeated
failures of the plaintiff to comply with Court orders.

THUS DONE AND SIGNED at Lafayette, Louisiana, this the As ‘th
day of C)ckoloer” _, 2020.

 
   

 

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDG
